DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims recite “the ornamental feature is a rock.”  The specification discloses, in paragraph 0037, that the ornamental feature 600 is generally depicted as a stacked rock formation or rock, but the ornamental feature 600 can be any decorative structure.”  The specification discloses that the ornamental feature is “depicted” as a rock.  The specification is does not disclose that the ornamental feature is a rock.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of sidewalls” in line 3.  The specification discloses sidewalls 102.  The figures show a sidewalls 102 as a cylindrical wall.  It is uncertain how a cylindrical wall constitutes a plurality of sidewalls.
Claim 1 recites the limitation "the interior" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a fluid” in line 7.  It appears to be a double inclusion of the fluid recited in line 5.
Claim 1 recites the limitation "the size" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “bucket” in line 14.  It appears to be a double inclusion of the “bucket” recited in line 3.
Claim 1 recites the limitation “a fluid” in line 15.  It appears to be a double inclusion of the fluid recited in line 5.
Claim 6 recites the limitation "the flow" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “adjacent” in claim 6 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The positive/distance limited by the claim is indefinite.
Claim recites the limitation “fluid” in line 14.  It appears to be a double inclusion of the “fluid” recited in line 2.
Claim 13 recites the limitation "the interior" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the size" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cullison (2,045,898).
Cullison discloses a water feature comprising:
a bucket 10, 11, the bucket having an interior configured for retaining a fluid;
a screen cover 22, the screen cover received on the bucket and having a plurality of apertures to allow for the flow of the fluid through the screen cover and into the bucket interior;
a submersible (the capability to be submersed) pump 12, the submersible pump received in the bucket interior in fluid coupling with the fluid in the bucket interior, the submersible pump including a power source 13 and an outlet (outlet of pump 12);
a fluid transfer tube 15, 17, the fluid transfer tube having a first end and a second end opposite the first end, a distance between the first end and the second end defining a length of the fluid transfer tube, the first end coupled to the outlet and the second end extending through at least one aperture of the screen cover;
a valve 16, the valve adjacent to the second end of the fluid transfer tube and in fluid coupling with fluid within the transfer tube, the valve including a handle, the handle configured to adjust a flow rate of the fluid within the fluid transfer tube;
an ornamental feature 21, the ornamental feature having bore, the bore sized for receipt over the fluid transfer tube, wherein the second end of the fluid transfer tube is received with the bore.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeomans et al. (7,341,203) in view of Cullison (2,045,898).
a bucket 2 having a bottom side, a plurality of sidewalls coupled to the bottom side, an upper side, and an interior space defined by the bottom side and plurality of sidewalls, wherein the bucket is configured to receive and hold a fluid;
a pump 12, the pump received in the interior space of the bucket, the pump including a power source (inherent) and an outlet (outlet of pump 12), the pump configured to move a fluid within the bucket;
a screen cover 6, the screen cover positioned on the upper side and having a plurality of apertures allow access to the interior and a central aperture, the central aperture having a size corresponding to the size of a fluid transfer tube 16, 17;
the fluid transfer tube having a first end coupled to the outlet and a second end extending through the central aperture;
an ornamental feature 26, the ornamental feature having a bore 28, the bore sized and shaped for receipt on the fluid transfer tube, the ornamental feature configured for resting on the screen cover during use;
a lip 7;
a notch (one of the apertures 8);
an attachment surface 13.
Yeomans et al. disclose the limitations of the claimed invention with the exception of a valve, the valve positioned at an exterior of bucket coupled to the fluid transfer tube and having a handle configured to adjust a flow of a fluid within the fluid transfer tube.
Cullison discloses a valve 16, the valve positioned at an exterior of the bucket 10 coupled to the fluid transfer tube 15 and having a handle configured to adjust a flow of a fluid within the fluid transfer tube.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve of Cullison to the fluid transfer tube 17 of Yeomans et al. to regulate the fluid flow. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK